DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 28 July 2022 is acknowledged.  Claims 1-20, 22, 24-27, 30-33 have been cancelled.  Claims 21, 23, 28, 29, 34, 38, and 39 have been amended.  Claims 42-53 have been added. Claims 21, 23, 28, 29, and 34-53 are pending and under consideration.


Specification/Drawings
The Substitute Specification and Replacement Figure 33 filed 28 July 2022 are acknowledged and have been entered.


Withdrawn Objections/Rejections
Applicant’s amendment has obviated any objection or rejection not re-iterated below.


Claim Objections
Claim 38 is objected to for the following informality: the amended claim language inadvertently removed “acid sequence” in the description of the VH and eliminated as space between “(VL)” and “domain”.  Appropriate correction is required.



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21, 23, 28, 29, and 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,957,323 (IDS; same inventive entity and assignee) in view of WO2016120789 (IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-5 recite an anti-ICOS antibody having the structural properties recited in the instant claims and patented claim 9 recites the anti-ICOS antibody as part of a bispecific antibody that also binds PD-L1.  Patented claims 17-26 recite using the anti-ICOS antibody in combination with an anti-PD-L1 antibody in methods of treating cancer.  And while the patented method claims do not recite using the bispecific antibody of patented claim 9, to do so would have been an obvious alternative to the use of the individual component anti-ICOS and anti-PD-L1 antibodies at least because the bispecific would facilitate administration in a single dose.  
The patented claims also do not recite that the combination or the method further comprises an anti-PD-1 or anti-CTLA-4 antibody as required by the current claims.  But adding either an anti-PD-1 or anti-CTLA-4 antibody to the claimed anti-ICOS x anti-PD-L1 bispecific antibody for provision as a combination or for use in the treating method would have been obvious to the ordinary artisan prior to the effective filing date in view of the teachings of WO2016120789.  As discussed on pages 98-99 of WO2016120789, anti-PD-1 and anti-CTLA-4 therapy act at alternate and potentially complementary points in the development of an effective anti-tumor T cell response to that of anti-ICOS therapy.  The ordinary artisan would have been motivated to test the combination of anti-ICOS antibody, whether mono- or bi-specific, with a clinically approved anti-CTLA-4 antibody such as ipilimumab or with a clinically approved anti-PD-1 antibody such as nivolumab or pembrolizumab for tumor therapy.  The ordinary artisan would have reasonably expected that the combination would provide an enhanced therapeutic benefit.  Further, the discussion in WO2016120789 shows that separate formulations administered in either order were obvious alternatives and would have been particularly so when combining a new bispecific antibody with a formulation of anti-CTLA-4 or anti-PD-1 antibody that had already received clinical approval.  For these reasons, the claims are not patentably distinct. 
Applicant’s Argument and Examiner’s Response 
Applicant argues in the Remarks filed 28 July 2022 that the amended claims are patentably distinct from the claims of the ‘323 patent.  Applicant acknowledges that the patented claim recite the same anti-ICOS binding regions as recited in the instant claims and defined by either all six CDRs or the VH+VL pair and that the anti-ICOS binding regions combined with anti-PD-L1 binding sequences.  It is Applicant’s position, however, that the addition of the anti-PD-1 or anti-CTLA-4 antibody, as required by the instant claims, would not have been obvious, even in view of the teachings of WO2016120789.  Applicant points out that the teachings of WO2016120789 relate to a different anti-ICOS antibody that is monospecific and that effect of combination therapy with the monospecific antibody of the prior art were inconclusive at best.  Applicant further avers that the instant application provides evidence of superior and unexpectedly enhanced results in, for example, Example 17
Applicant’s arguments in view of the data in the Specification and the results in WO2016120789 regarding the anti-ICOS monospecific antibody have been fully considered but art not found persuasive.  The section relied upon in WO2016120789 provides scientific rationale to combine anti-ICOS antibodies generally, whether monospecific of bispecific, with anti-PD-1 and anti-CTLA-4 antibody therapy.  And while the results in WO2016120789 are acknowledged, they would not dissuade the ordinary artisan from making the same combination using other anti-ICOS antibodies or anti-ICOSxPDL1 bispecific antibodies.  
Applicant’s arguments of unexpectedly superior results are also acknowledged.  But the data provided in Example 17 are limited to antibodies in the mAb2 format and so are not commensurate in scope with the instant claims.    
For these reasons, it is maintained that the instant claims recite constructs and methods of use that would have been obvious to one of ordinary skill in the art in view of the patented claims in US9957323.  The rejection is therefore maintained as applied to the amended claims.



Allowable Subject Matter 
No claim is allowed.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643